IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHRIS ZACHERY,                              §
                                                §
        Defendant Below,                        §   No. 284, 2017
        Appellant,                              §
                                                §   Court Below—Family Court
        v.                                      §   of the State of Delaware
                                                §
    BREANNE M. JACOBS,                          §   File No. CS13-02054
                                                §   Petition No. 15-22421
        Plaintiff Below,                        §
        Appellee.                               §

                              Submitted: February 21, 2018
                              Decided:   March 7, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                            ORDER

       This 7th day of March 2018, the Court, having considered the record below

and the briefs filed by the parties, has determined that the judgment of the Family

Court should be affirmed on the basis of and for the reasons assigned in its March

20, 2017 bench ruling and order and June 12, 2017 Order denying Appellant’s

Motion to Amend Judgment or for Reargument.1




1
 It appears from the Family Court’s decision in this child custody/visitation case that the child is
unaware of her father’s existence. Indeed, in its bench ruling, the Family Court recognized that
before long the child’s mother will need to address this issue. We too encourage her to explain to
the child that she has a father who has expressed an interest in her life.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                              BY THE COURT:



                              /s/ Gary F. Traynor
                              Justice




                                2